Citation Nr: 1524290	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cervical cancer.

3.  Entitlement to service connection for cervical fibroids.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs submitted in August 2012, the Veteran notified the RO that she has received treatment from CIGNA HealthCare for her claimed cervical fibroids and cervical cancer during the period from January 1986 until the present.  In a statement received in September 2012 the Veteran indicated that through CIGNA HealthCare, she received treatment from providers in Maryland and then later in Burbank/Pasadena, California, and for approximately the last ten years in San Diego, California.

The RO sent a letter to CIGNA HealthCare in August 2012, requesting all treatment records dated from January 1986 to the present.  In a September 2012 letter, the Senior Legal Liaison Manager of CIGNA HealthCare notified the RO that, as an insurance company, Cigna did not have medical records.  That manager stated that VA would have to request any medical records directly from the relevant physician or hospital treating the Veteran.   

Since receiving that letter from CIGNA HealthCare, the RO has not requested any treatment records from any treating physician or hospital, or notified the Veteran of this information, or requested from her information to enable a request for information from relevant treatment providers.   

Review of VA treatment records on file indicates that the Veteran was hospitalized at Scripps Mercy Hospital for five days in early August 2011.  
 
Because any outstanding private treatment records may impact the adjudication of the Veteran's claims, a remand is necessary.  The RO should notify the Veteran that CIGNA HealthCare has reported to the RO that that insurance company does not have and cannot provide VA with the requested treatment records.  

The RO should request the Veteran to identify any VA or private treatment provider sources (actual clinical providers including physicians/nurses, clinics, hospitals, or laboratories) that provided any treatment she received for any of her claimed disabilities on appeal, including the claimed cervical cancer, cervical fibroids, and tinnitus; and then request any pertinent outstanding VA or private treatment records from sources identified by the Veteran. 

On appeal, the Veteran claims service connection for tinnitus as a condition that she experienced in service.  During a February 2012 VA audiology examination, the examiner stated that the audiology test results were not valid for rating purposes due to poor agreement between responses to SRT and pure tone responses, and for other reasons given.  

The examiner opined that, to the extent that any hearing loss may be present, it is less likely as not (a probability of less than 50 percent) that this is caused by or a result of service noise exposures since hearing remained within normal limits in both ears during service, and no evidence indicated an onset of hearing loss within a reasonable time after active service.

The examiner opined that there was no noted report of tinnitus; that the responses to pure tone testing was invalid in both ears, and therefore the examiner was unable to determine the hearing status; and therefore, she was unable to determine the possible etiology of tinnitus.  

The examiner did not consider the likelihood of any service-connected etiology for the tinnitus other than linking the etiology of the tinnitus to the hearing loss.  It is unclear why the inability to determine the Veteran's hearing (acuity) status would preclude an opinion as to the likelihood that the etiology for tinnitus was related to service on some other basis.  

It should be noted that at the time of the August 1985 ETS examination in service, the Veteran did report a history of dizziness or fainting spells, and of ear, nose, or throat (ENT) trouble.  There was no box on the form to specifically report tinnitus.

While service treatment records show no complaints of tinnitus, these records show that the Veteran was treated in September 1985 (after the August 1985 ETS examination) for complaints of earache for seven to ten days.  At that time she reported a history of chronic ear infections, albeit with no complaints of tinnitus at that time.  The treatment report concluded with an assessment of viral upper respiratory infection and mild earache-not infected.  The Veteran has later attested during this appeal that she had tinnitus in service.  

The Veteran is credible in her report of the presence of tinnitus despite any absence of a clinical report.  She is uniquely competent to report the presence of tinnitus and to the extent of her report, any chronicity since service.  The February 2012 VA audiology examination report does not appear to have considered the evidence of a reported history of chronic ear infections in service; or to the extent of the Veteran's report, any evidence of chronicity since during service.  

After obtaining any outstanding treatment records requested, VA should conduct any additional notification or development deemed necessary (to include further examination regarding the cervical cancer and cervical fibroid claims, if deemed appropriate).  VA should afford the Veteran another examination in connection with the tinnitus claim.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that CIGNA HealthCare informed the RO that it cannot provide records of treatment and that such records must be requested from the medical treatment providers (physicians, hospitals) who provided treatment.  

Request the Veteran to provide names and addresses of any private medical provider (actual clinical providers including physicians/nurses, clinics, hospitals, or laboratories) and for locations of VA medical facilities where she received treatment for cervical conditions or tinnitus since service.  For any source identified by the Veteran, take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's cervical or tinnitus symptomatology.  

2.  Advise the Veteran that she or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any cervical cancer or fibroid disorder, or tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  With respect to the cervical cancer and cervical fibroid claims, after completing the requested actions above, conduct any additional notification or development deemed necessary in light of the results.

4.  After completing the ordered actions in paragraphs number 1 and 2 above, schedule the Veteran for VA examination by an appropriate medical professional to determine the nature, onset, and likely etiology of any tinnitus.

The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination.  

The examiner is to elicit from the Veteran a history of injury or disease during and since service including of noise exposure and ear infections, and of pertinent auditory symptoms since service.  All indicated examination and diagnostic testing should be conducted.  After review of the evidence on file, and examining the Veteran, the examiner should identify any tinnitus present.  

The examiner must provide a medical opinion as to whether it is at least as likely as not that any tinnitus present:

(a) had its onset in service;

(b) was manifested within one year of discharge from service; or

(c) is otherwise related to an injury, disease or event from service.

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

5.  Finally, readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

